DETAILED ACTION
Claim(s) 1-11 as filed 3/03/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is directed to a concentration control apparatus (i.e. a machine), claim 10 is directed to “a source consumption quantity estimation method” (i.e. a method), and claim 11 is directed to “a program recording medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).  In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of a “concentration monitor”, “concentration calculation” and “source consumption quantity calculation” in the form of “mental processes”, in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).  The claims require the following limitations: 
 “a concentration monitor”
“a concentration calculation unit” (claims 1 and 11) or “concentration calculation step” (claim 10) and
and “a source consumption quantity calculator” (claims 1 and 11) or “a source consumption quantity calculation step” (claim 10)
These limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a monitor,” “a vaporization tank,” “a carrier gas supply path” and a “source gas extraction path” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h) and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP 2106.05(f). In other words the claimed “concentration control” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a monitor,” “a vaporization tank,” “a carrier gas supply path” and “a source gas extraction path” are claimed, these are generic, well-known, and conventional elements. As evidence that these are generic, well-known, and conventional elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8 and 9 each recite the term “control parameters”.  It is unclear what “parameters” are being referred to and applicant’s specification as filed does not provide a clear definition as to what is being altered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganguli et al. (US Patent 6772072).
Regarding Claim 1, Ganguli discloses a concentration control apparatus that, in a vaporizer (vessel 124) that is equipped with at least a vaporization tank 124 containing a liquid or solid source (solid precursor 122), a carrier gas supply path (shown at “carrier gas” in Figure 1) that supplies a carrier gas to the vaporization tank, and a source gas extraction path (shown at “process gas” in Figure 1) along which flows a source gas which is created by vaporizing the source and is then extracted from the vaporization tank (col. 3, lines 51-61), controls a concentration of the source gas comprising: a concentration monitor 132 (132 is a gas analyzer that generates a signal “indicative of the precursor density”; such a signal is seen to inherently represent the concentration of the precursor in the flow) that is provided on the source gas extraction path (as shown in Figure 2), and outputs output signals (signals along line 204) in accordance with a concentration of the source gas (the signals represent a density of the precursor in the process gas as described in col. 6, lines 1-4; this density of the precursor is in accordance with a concentration of the source gas exiting the vessel); a concentration calculation unit 130 that, based on the output signals from the concentration monitor 132, calculates the concentration of the source gas (as described above, the density of the precursor is seen to be inherently representative of the concentration of the source gas); and a source consumption quantity calculator (calculator which performs step 310) that, based on the calculated concentration calculated by the concentration calculation unit (the density of the precursor within the source gas) and on a flow rate of the carrier gas (as described in col. 5, lines 11-15; the flow rate monitor 134 may measure the flow rate of the carrier gas), calculates a consumption quantity of the source which has been extracted to the source gas extraction path as source gas (at step 310, a total mass of the precursor delivered is calculated; col. 6, lines 56-62; this calculation is based on the mass volume flow rate which is based on the calculated concentration and based on the flow rate of the carrier gas as described with respect to step 308).
Regarding Claim 10, when making and using the device of Ganguli, Ganguli necessarily discloses a source consumption quantity estimation method that, in a vaporizer that is equipped with at least a vaporization tank 124 containing a liquid or solid source (solid precursor 122), a carrier gas supply path (shown at “carrier gas” in Figure 1) that supplies a carrier gas to the vaporization tank, and a source gas extraction path (shown at “process gas” in Figure 1) along which flows a source gas which is created by vaporizing the source and is then extracted from the vaporization tank (col. 3, lines 51-61), is used to estimate a consumption quantity of the source (at step 310) comprising: a concentration calculation step that calculates a concentration of the source gas based on output signals from a concentration monitor (via measuring the density of the precursor within the source gas; from monitor 132) that is provided on the source gas extraction path (as shown in Figures 1 and 2); and a source consumption quantity calculation step 310 in which, based on the calculated concentration calculated in the concentration calculation step and on a flow rate of the carrier gas, a consumption quantity of the source which has been extracted to the source gas extraction path as the source gas is calculated (col. 6, lines 55-63; this calculation may be based on the flow rate of the carrier gas as described in col. 5, lines 11-15; the flow rate monitor 134 may measure the flow rate of the carrier gas).
Regarding Claim 11, Ganguli discloses a controller 140 which, when implemented, inherently includes a program recording medium on which is recorded a program for a concentration control apparatus (concentration of the precursor as described below) that, in a vaporizer that is equipped with at least a vaporization tank 124 containing a liquid or solid source (solid precursor 122), a carrier gas supply path (shown at “carrier gas” in Figure 1) that supplies a carrier gas to the vaporization tank, and a source gas extraction path (shown at “process gas” in Figure 1) along which flows a source gas which is created by vaporizing the source and is then extracted from the vaporization tank (col. 3, lines 51-61), is equipped with a concentration monitor 132 (132 is a gas analyzer that generates a signal “indicative of the precursor density”; such a signal is seen to inherently represent the concentration of the precursor in the flow) which is provided on the source gas extraction path (as shown in Figure 2) and outputs output signals (signals along line 204) in accordance with a concentration of the source gas (the signals represent a density of the precursor in the process gas as described in col. 6, lines 1-4; this density of the precursor is in accordance with a concentration of the source gas exiting the vessel), and controls a concentration of the source gas (the concentration is controlled in col. 10, lines 12-24), wherein the program causes a computer to perform functions of: a concentration calculation unit that, based on the output signals from the concentration monitor, calculates the concentration of the source gas (via measuring the density of the precursor within the source gas; from monitor 132); and a source consumption quantity calculator (performing step 310) that, based on the calculated concentration calculated by the concentration calculation unit and on a flow rate of the carrier gas, calculates a consumption quantity of the source which has been extracted to the source gas extraction path as source gas (col. 6, lines 55-63; this calculation may be based on the flow rate of the carrier gas as described in col. 5, lines 11-15; the flow rate monitor 134 may measure the flow rate of the carrier gas).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (US Patent 6772072) in view of Minami et al. (US Patent 8459290).
Regarding Claims 1, 10 and 11, Ganguli is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that gas analyzer 132 of Ganguli is not seen as readable on the recited “concentration monitor”, Minami teaches a system including a concentration monitor 21 which outputs output signals in accordance with a concentration of the source gas (the partial pressure); and a concentration calculation unit 241 that, based on the output signals from the concentration monitor, calculates the concentration of the gas flowing downstream of tank 13 (col. 9, line 63 – col. 10, line 6).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Ganguli such that the gas analyzer includes a concentration monitor as taught by Minami for the purpose of providing an alternative means for determining the amount of precursor in the downstream line as desired by Ganguli.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ganguli et al. (US Patent 6772072) or Ganguli et al. (US Patent 6772072) in view of Minami et al. (US Patent 8459290) as applied to claim 1 above, and further in view of Nishizato et al. (US Patent Application 2017/0101715).
Regarding Claim 2, Ganguli does not disclose the vaporizer further comprises a dilution gas supply path that merges with the source gas extraction path and supplies dilution gas to the source gas extraction path, and the source consumption quantity calculator calculates the consumption quantity of the source based on the calculated concentration and on a total carrier low rate, which is a sum of the flow rate of the carrier gas and a flow rate of the dilution gas.
Nishizato teaches a dilution gas supply path L3 that merges with a source gas extraction path L2 (downstream of a vaporizer in the same manner as achieved by applicant) and supplies dilution gas to the source gas extraction path (as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ganguli to include a dilution gas supply path that merges with the source gas extraction path as taught by Nishizato for the purpose of allowing for dilution of the process gas, thereby allowing for greater control of the concentration of the gas.  It is noted that in the proposed combination of Ganguli in view of Nishizato, the source consumption quantity calculator is seen to inherently calculate the consumption quantity of the source based on the calculated concentration and on a total carrier low rate, which is a sum of the flow rate of the carrier gas and a flow rate of the dilution gas.  That is, Ganguli recognizes that all of the gas flow entering the analyzer also exits the analyzer (col. 5, lines 1-10) and therefore recognizes that all of the flow (i.e. including additional flow from a diluent line as taught by Nishizato) must be accounted for in the concentration calculation.  
Regarding Claim 3, Ganguli further discloses the source consumption quantity calculator comprises: a source flow rate calculation unit that calculates the flow rate of the source gas at particular timings from the calculated concentration and the total carrier flow rate at the particular timings (col. 6, lines 29-35; “particular timings” as described in col. 6, lines 36-44); and a consumption quantity calculation unit that calculates the consumption quantity of the source based on the flow rate of the source gas at the particular timings, and on a source gas supply time which is the length of time that the source gas is supplied to the source gas extraction path (col. 6, lines 56-64).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ganguli et al. (US Patent 6772072) or Ganguli et al. (US Patent 6772072) in view of Minami et al. (US Patent 8459290) as applied to claim 1 above, and further in view of Nagase et al. (US Patent 9631777).
Regarding Claim 6, Ganguli does not disclose a first mass flow controller that is provided on the carrier gas supply path and controls the flow rate of the carrier gas flowing through the carrier gas supply path such that this flow rate reaches a first set flow rate; and a pressure control valve that is provided on the source gas extraction path, wherein the source consumption quantity calculator calculates the consumption quantity of the source based on the first set flow rate or the flow rate of the carrier gas measured by the first mass flow controller.
Nagase teaches a mass flow controller 3 provided on a carrier gas supply path (best shown in Figures 1 and 2) and controls the flow rate of the carrier gas flowing through the carrier gas supply path such that this flow rate reaches a first set flow rate (this is an inherent feature of a mass flow controller); and a pressure control valve 8 that is provided on the source gas extraction path (i.e. downstream of tank 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ganguli to include a mass flow controller on the carrier gas supply path and a pressure control valve on the source extraction path as taught by Nagase for the purpose of providing greater flow control of the gases in the system.  It is noted that in the proposed modification of Ganguli in view of Nagase, the source consumption quantity calculator of Ganguli is seen to calculate the consumption quantity of the source based on the flow rate of the carrier gas measured by the first mass flow controller (mass flow controller as taught by Nagase; measuring the flow rate of the carrier gas in the manner desired by Ganguli as described above).
Regarding Claim 7, Ganguli further discloses the source consumption quantity calculator comprises: a source flow rate calculation unit that calculates the flow rate of the source gas at particular timings from the calculated concentration and the flow rate of the carrier gas at the particular timings (col. 6, lines 29-35; “particular timings” as described in col. 6, lines 36-44); and a consumption quantity calculation unit that calculates the consumption quantity of the source based on the flow rate of the source gas at the particular timings, and on a source gas supply time which is the length of time that the source gas is supplied to the source gas extraction path (col. 6, lines 56-64).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, Ganguli does not disclose first and second mass flow controllers and the source flow rate calculation unit such that the unit “calculates the total carrier flow rate from the first set flow rate or the flow rate of the carrier gas measured by the first mass flow controller, and from the second set flow rate or the flow rate of the dilution gas measured by the second mass flow controller”.  Mass flow controllers are known, and are known to be provided in each of a plurality of source lines as taught by Minami (Figure 6; a mass flow controller 3 in each line).  However, Ganguli already discloses measuring the flow in the process gas line downstream of the vaporizer.  There is no evidence that it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Ganguli to calculate the total upstream flows when Ganguli already discloses a single sensor to sense the downstream flow.  Such a modification would add complexity without providing a material benefit.
Regarding Claim 8, Ganguli, the closest prior art, does not disclose (as best understood as described above) the concentration control unit controls the concentration of the source gas “on set control parameters”, wherein “the control parameters are altered in accordance with the consumption quantity of the source calculated by the source consumption quantity calculator, or with the remaining quantity of the source inside the vaporization tank”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bour et al. (US Patent 8571817) teaches a system to determine an amount of precursor chemical in a bubbler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753